Citation Nr: 1814653	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-37 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, as due to asbestos exposure.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide agents exposure.

3.  Entitlement to service connection for hypoglycemia also claimed as diabetes mellitus type II (DMII), to include as due to herbicide agents exposure. 

4.  Entitlement to service connection for hypothyroidism, to include as due to herbicide agents exposure.	

5.  Entitlement to service connection for benign prostatic hypertrophy, to include as due to herbicide agents exposure. 




REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Briefly, the Board notes that the issue of entitlement to service connection for hepatitis C was previously on appeal.  However, the Veteran withdrew this appeal in a November 2013 statement, before the issue was certified to the Board.  As such, the appeal was properly withdrawn before certification and is not before the Board.

In May 2017, a hearing was held in this matter via live video conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the May 22, 2017 Board video conference hearing, on the record, the Veteran's representative, by and on behalf of the Veteran, withdrew the claim for service connection for a respiratory disorder.  

2.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.

3.  Hypoglycemia/DMII did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

4.  Hypothyroidism did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.

5.  Benign prostatic hypertrophy did not manifest in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdraw of the appeal for service connection for a respiratory disorder are met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for service connection for hypoglycemia/DMII, to include as due to herbicide agents exposure are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).
3.  The criteria for service connection for hypothyroidism, to include as due to herbicide agents exposure are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for benign prostatic hypertrophy, to include as due to herbicide agents exposure are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letters in November 2012 and April 2014.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

Regarding the issue adjudicated herein, VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

Withdrawal of Appeal for Service Connection for
 a Respiratory Disorder

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

Regarding the claim for a respiratory disorder, prior to a promulgation of a decision by the Board, on the record at the May 22, 2017 Board video conference hearing, the Veteran's representative withdrew the claim for service connection for a respiratory disorder, and there remain no allegations of errors of fact or law for appellate consideration of the issue of service connection for a respiratory disorder. Accordingly, given this action by the Veteran, the Board does not have jurisdiction to review the appeal further as to this issue.

Service Connection Rules and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including DMII and hypothyroidism, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 116(f); 38 C.F.R. §§ 3.307(a), 3.309(e).  Presumptive herbicide exposure requires a presence on the ground or in the inland waterways of the country; service on deep-water offshore vessels is insufficient to trigger the presumption.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002   (2009).

The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  DMII and hypothyroidism (endocrinopathy) is included in this list.  38 C.F.R. § 3.309(e).  Notably, VA has determined that there is no positive association between exposure to herbicide agents and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  Benign prostatic hypertrophy is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the herbicide agents presumptive provisions of 38 C.F.R. § 3.307 do not apply as to that disability.

Nevertheless, the Board notes that the United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypoglycemia/DMII, Hypothyroidism, and Benign Prostatic Hypertrophy

The Veteran seeks service connection for hypoglycemia/DMII, hypothyroidism, and benign prostatic hypertrophy.  His service treatment records, to include his June 1974 service separation examination report, are silent for any complaints, findings, treatment, or diagnosis related to hypoglycemia/DMII, hypothyroidism, and benign prostatic hypertrophy.  His post service treatment records also show that hypoglycemia/DMII, hypothyroidism, and benign prostatic hypertrophy were not diagnosed until many years after the Veteran's separation from service.  Specifically, the Veteran's VA Medical Center (VAMC) records indicate that diabetes mellitus was diagnosed in December 2012 due to elevated A1c levels, over 38 years after service.  Moreover, the Veteran's private treatment records indicate positive thyroid in October 2002 and a prostate condition was diagnosed as early as November 2008.  See Colorado Department of Corrections records.  Thus, based on the foregoing information, there is no evidence that the Veteran's current hypoglycemia/DMII and hypothyroidism manifested in service or to a compensable degree in the first year following his separation from active duty service; and there is no evidence that the Veteran's benign prostatic hypertrophy manifested in service.  Consequently, service connection for hypoglycemia/DMII, hypothyroidism, and benign prostatic hypertrophy on the basis that such became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C. § 1112), is not warranted.  Notably, the Veteran has not alleged (nor has he submitted competent evidence to show) that he has suffered from hypoglycemia/DMII, hypothyroidism, and benign prostatic hypertrophy continuously since service.  See 38 C.F.R. § 3.303(b).  

Instead, it is the Veteran's contention that his hypoglycemia/DMII, hypothyroidism, and benign prostatic hypertrophy are the result of exposure to herbicide agents (including Agent Orange) in service.  

At the outset, it is noteworthy that the Veteran's service personnel records do not show that his "service involved duty or visitation in the Republic of Vietnam," or that he served in a Korean or Thai unit exposed to herbicide agents (and was thus exposed to any herbicide agents, including Agent Orange).  In fact, the Veteran's DD-214 does not denote foreign and/or sea service.  By the same token, the Veteran has not asserted that he served in the Republic of Vietnam or in a Korean or Thai unit exposed to herbicide agents.  Rather, in the course of his appeal, he has asserted that he was exposed to herbicide agents while serving aboard the USS Tripoli, as he was required to squidgy herbicide agents spilled due to turbulent seas.  

Based on the Veteran's assertions, efforts were undertaken to determine whether he might have been exposed to herbicide agents while serving aboard the USS Tripoli.  In May 2009, the Department of the Army, U.S. Army and Joint Services Records Research Center (JSRRC) stated that after researching numerous official military documents, ship histories, deck logs, and other sources of information related to Navy ships, and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era, they found no evidence to indicate that Navy ships transported tactical herbicides from the U.S. to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC stated they could not document or verify that a shipboard Veteran was exposed to herbicide agents based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could not provide evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving or working aboard a Navy ship during the Vietnam Era.
In April 2017, an Administrative Decision also found that Agent Orange exposure could not be conceded based upon the evidence of record.  See April 2017 Administrative Decision.  The Veteran's complete file was reviewed, including service treatment and personnel records.  However, it was determined that, while it was true that the USS Tripoli was on the "ship list," there was still no indication that the Veteran left the contiguous United States and there was no indication that Agent Orange was transported on Navy Ships.  The Administrative Decision also acknowledged that the USS Tripoli was docked in San Diego for several months in 1972, and that if the Veteran had any contact with the USS Tripoli, it would have been during this time.  However, to the extent the Veteran asserted that he helped to clean up an Agent Orange spill on the ship, the Administrative Decision again observed that it had been previously determined that Agent Orange was not transported on Navy ships.  

The Board acknowledges that in June 2017, the Veteran (through his representative) submitted a photocopied picture of a naval ship that he claimed was the USS Tripoli showing "stains of the Agent Orange chemical on the side."  There is nothing in the picture, however, to indicate that it is in fact the USS Tripoli or that there are stains from Agent Orange on the ship.  The picture also does not serve to establish that the Veteran served aboard the USS Tripoli.  

The Board also notes that even assuming the Veteran had sea service aboard the USS Tripoli, he has not contended that he was exposed to herbicide agents after traveling ashore on smaller vessels/helicopters.  Significantly, as the USS Tripoli was considered a ship operating on Vietnam's close coastal waters for extended periods, the Veteran must provide lay evidence that he personally went ashore to be entitled to the presumption of exposure to herbicide agents.  See VA Adjudication Manual, M21-1, IV.ii.1.H.2.f, Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  Therefore, the Veteran is not presumed to be exposed to herbicide agents as a result of service aboard the USS Tripoli. 

Additionally, the Board acknowledges that effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicide agents by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(v).  This regulation was added after research disclosed that some C-123s were used to spray herbicide in Vietnam.  See 80 Fed. Reg. 35,246 (June 19, 2015).  For this reason, the presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(v) is limited to contact with C-123 aircraft known to have been used to sprayed an herbicide agent during the Vietnam era, making the C-123s a distinct case.  In this case, the Veteran served in the Navy, not the Air Force, and he has not alleged (nor does the evidence show) that he worked with C-123s.  Rather, the Veteran asserted that he worked on helicopters, UV-13, to be specific.  Moreover, he alleged he was exposed to herbicide agents from his cleanup of spilled containers on the hangar deck, not from contact with aircraft.  Thus, from the record, it cannot be said that the Veteran served in a capacity that would have put in him "regular and repeated contact" with an aircraft exposed to herbicide agents, to include Agent Orange.  In consideration of the foregoing, the Board cannot conclude that the Veteran was exposed to herbicide agents while serving aboard the USS Tripoli.  

Having determined the Veteran was not exposed to herbicide agents in service, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's hypoglycemia/DMII, hypothyroidism, and benign prostatic hypertrophy are in any way related to his service.  Accordingly, the claims must be denied.





ORDER

The appeal for service connection for a respiratory disorder, having been withdrawn, is dismissed.

Service connection for hypoglycemia also claimed as DMII, to include as due to herbicide agents exposure is denied.

Service connection for hypothyroidism, to include as due to herbicide agents exposure is denied. 

Service connection for benign prostatic hypertrophy, to include as due to herbicide agents exposure is denied. 


REMAND

The Veteran generally contends that his skin disorder is etiologically related to service, including exposure to herbicide agents.  As previously discussed in this decision, however, the Board has found no herbicide agent exposure; therefore, the Veteran is limited to establishing service connection for a skin disorder on a direct basis.  See Combee, 34 F.3d at 1041-44.  

In that regard, the Board finds that remand is required to obtain a VA examination regarding the Veteran's claim for service connection for a skin disorder.  In relevant part, the record shows evidence of signs/symptoms of a current skin disorder and an in-service diagnosis for contact dermatitis.  See VAMC records and April 1972 Service Treatment Records.  The Veteran has not been provided a VA examination with regard to this disorder, and the Board finds that such evidence is more than sufficient to meet the threshold requirements for affording the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, if needed, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the requested development has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his skin disorder.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a)  What are the diagnoses for the Veteran's current skin disorders?

b)  For each skin disorder diagnosed, please provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed skin disorder had its onset in or is otherwise related to the Veteran's active duty service. 

In rendering the above opinion, the examiner must specifically consider and discuss the Veteran's April 1974 diagnosis of contact dermatitis.  

The examiner also is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, readjudicate the issue remaining on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran should be furnished a Supplemental Statement of the Case and provided with an appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


